/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 5, 2014

                                      No. 04-13-00723-CV

                            Jad P. HARPER and Juan Carlos Garcia,
                                        Appellants

                                                v.

 FARMERS TEXAS COUNTY MUTUAL INSURANCE COMPANY and Aslam S. Gilani,
                           Appellees

                From the 293rd Judicial District Court, Maverick County, Texas
                             Trial Court No. 11-07-26624-MCV
                        Honorable Cynthia L. Muniz, Judge Presiding


                                         ORDER
         The clerk’s record was filed October 18, 2013. The reporter’s record was due October 4,
2013, but was not filed. Therefore, on October 22, 2013, this court sent a Rule 37.3 letter to the
reporter, advising the reporter to inform us when the record would be filed or file the record
within thirty (30) days of the date of the letter. In response, on October 30, 2013, the reporter
filed a notice of late record stating that appellants had made payment arrangements with her, but
she needed sixty (60) days to complete the record. On November 11, 2013, we issued an order
to the reporter granting the reporter’s request and ordering her to file the record on or before
December 30, 2013 — thereby giving her eighty-seven (87) days from the original due date to
file the record. However, the reporter’s record was not filed.

        On January 10, 2014, the reporter filed a second notice of late record. This time, the
reporter advised that appellants had not followed through with the payment arrangements
previously made, and she had therefore suspended work on the record. The reporter stated that
once payment was received, she would complete and file the record within sixty (60) days of the
date of payment. Therefore, on January 14, 2014, we issued an order to appellants telling them
to provide written proof to this court on or before January 24, 2014, that they had paid the court
reporter, or the brief would be due on February 13, 2014, and they could only raise issues not
requiring a reporter’s record for disposition. Appellant never responded to this court’s order —
no proof of payment, no motion, no brief.

        Therefore, on February 21, 2014, we ordered appellants to file their brief without benefit
of the reporter’s record on or before March 3, 2014 or we would dismiss the appeal for want of
prosecution. Instead of filing the brief as ordered, appellants filed a “First Amended Motion for
Extension of Time to File Appellant’s [sic] Brief, To Obtain Reporter’s Record and to Retain
New Counsel.” 1 In the motion, appellants ask this court for an extension of time to file the brief
to June 16, 2014, which is four months beyond the February 13, 2014 due date set forth in our
January order. Appellants contend they need another fourteen days to obtain the money to pay
the court reporter ($8,000.00) and need time to find an appellate attorney who is more
experienced than appellant Jad P. Harper, who is currently listed as counsel for appellants.
Appellants contend they were unable to reach opposing counsel to determine his position on this
motion.

        Given that appellants have either failed to respond to this court’s orders or have waited to
respond until just before their brief was due, we GRANT their first amended motion in part, and
DENY it in part. We ORDER appellants to file their brief in this court on or before April 4,
2014 with or without the reporter’s record. If appellants are able to persuade the court reporter to
file the reporter’s record in this court in an expeditious manner that would permit appellants to
use the record in filing their brief within the deadline stated in this order, then we will permit
appellants to raise issues requiring the reporter’s record for disposition. However, if appellants
are unable to persuade the court reporter to file the record in such time that it can be used by
appellants for preparation of the brief, appellants must file their brief raising only those issues
that do not require a reporter’s record for disposition.

        In sum, we ORDER appellants to file, on or before April 4, 2014, their appellants’
brief. If appellants fail to file the brief by the date ordered, we will dismiss the appeal for want
of prosecution. See TEX. R. APP. P. 42.3(b). Appellants are advised that no further
extensions of time to file the brief will be granted.

       We order the clerk of this court to serve a copy of this order on all parties, all counsel,
and the court reporter.


                                                             _________________________________
                                                             Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of March, 2014.



                                                             ___________________________________
                                                             Keith E. Hottle
                                                             Clerk of Court




1
 After filing the original motion on February 28, 2014, appellants filed a first amended motion. We have reviewed
and compared both motions and other than the inclusion of a cover page in the first amended motion, we can find no
difference between the motions. However, as an amended pleading takes the place of the original, our ruling is
directed to the first amended motion.